


Exhibit 10.1
Meredith Corporation
RESTRICTED STOCK AWARD AGREEMENT
FOR EMPLOYEES
2011
You have been awarded Restricted Stock under the Meredith Corporation 2004 Stock
Incentive Plan (the “Plan”), as specified in the attached Notice of Grant of
Award and Award Agreement (the “Notice”).
The terms of the Plan shall govern this instrument in all respects; and, in the
event of a conflict between the terms of the Plan and any provision of this
Agreement, the Plan shall control.
THIS DOCUMENT CONSTITUTES PART OF THE PROSPECTUS COVERING SECURITIES THAT HAVE
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933.
THIS AGREEMENT (the “Agreement”), effective as of the date set forth in the
attached Notice, is between Meredith Corporation, an Iowa corporation (the
“Company”), and the Grantee named in the Notice (the “Grantee”), pursuant to the
provisions of the Plan. The parties hereto agree as follows:
l.     Grant of Shares. Pursuant to action of the Compensation Committee of the
Board of Directors of the Company (the “Committee”), the Company hereby grants
to the Grantee the number of shares of Common Stock of the Company, $1.00 par
value (the “Shares”), as set forth in the attached Notice, subject to the
Restrictions (the “Restrictions”) set forth in Section 2 and the other terms and
conditions of the Plan and this Agreement. With respect to this grant of Shares,
the date of grant, the number of Shares granted and the date or dates of the
lapse of the Restrictions have been set forth in the Notice attached hereto.
Concurrently with this grant, the Company will transfer an amount equal to $1.00
(the par value thereof) from the Company's Additional Paid-in Capital account to
the Company's Common Stock account for each of the Shares that are the subject
of this grant, so that said Shares are fully paid and non-assessable. The Shares
will be registered on the books of the Company's transfer agent in the Grantee's
name. The Grantee shall have all the rights of a stockholder with respect to the
Shares, including the right to vote and to receive all dividends or other
distributions paid or made with respect to the Shares. Any securities of the
Company which may be issued with respect to such Shares by virtue of any stock
split, combination, stock dividend or recapitalization shall be deemed to be
“Shares” hereunder and shall be subject to all the terms and conditions of the
Plan and this Agreement.
It is intended, pursuant to Treas. Reg. § 1.409A-1(b)(6), that the Shares be
excluded from the application of the provisions of Section 409A of the Internal
Revenue Code of 1986, as amended, including any regulations or guidance
promulgated thereunder (“Code § 409A”). The Company reserves the unilateral
right to amend this Agreement upon written notice to the Grantee to prevent
unintended tax consequences under Code § 409A with respect to the Shares.
2.     Restrictions. Until and to the extent that the Restrictions imposed by
this Section 2 have lapsed pursuant to Sections 3 or 4 below, the Shares shall
not be sold, exchanged, assigned, transferred, pledged or otherwise disposed of,
and shall be subject to forfeiture as set forth in Section 5 below.
3.     Lapse of Restrictions by Passage of Time. The Restrictions shall lapse
and have no further force or effect with respect to the Shares of this grant at
the time or times set forth in the Notice.
4 .    Death, Disability or Retirement. In the event of the death, disability or
retirement of the Grantee prior to the lapse of the Restrictions on any or all
of the Shares, the Restrictions on all such Shares shall lapse and have no
further effect as of the date of death, disability or retirement. For these




--------------------------------------------------------------------------------




purposes, “disability” shall mean the Grantee's inability to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, or otherwise is a
disability that satisfies the definition of disability in Treas. Reg. §
1.409A-3(i)(4) or any successor provision thereto; and “retirement” shall mean
the termination of the Grantee's employment by retirement in accordance with the
then established rules of the Company's tax-qualified retirement plan. The
retirement accelerated vesting feature may result in FICA/Medicare taxation at a
time earlier than from the date of lapse of restrictions by passage of time when
the Grantee is retirement eligible on the award date or becomes retirement
eligible during the restriction period set forth in the Notice.


5.     Forfeiture of Shares. In the event of the termination of the Grantee's
employment by the Company for any reason (including resignation or discharge
with or without cause) other than death, disability or retirement, all of the
Shares then subject to the Restrictions shall be forfeited and transferred to
the Company without consideration to the Grantee or his or her executor,
administrator, personal representative or heirs (“Representative”). The Company
is hereby authorized to cause the transfer into its name all Shares that are
forfeited to the Company pursuant to this section.


    
6.     Election to Convert Shares into Common Stock Equivalents for Deferral
Purposes. In the sole discretion of the Committee, the Grantee may elect to
convert any or all Shares into an equal number of common stock equivalents
(“CSEs”). Any such election must be made irrevocably in writing not later than
30 days after the date set forth in the Notice. The Committee shall have the
authority to establish the terms of such deferral, including the permissible
payment time or times for the CSEs which the Grantee may have the ability to
elect.


It is intended that the CSEs meet the requirements of paragraphs (2), (3), and
(4) of Section 409A of the Code, including the regulations and guidance
promulgated thereunder (“Code § 409A”). The terms and provisions of this Section
6, and the provisions of any written election made with respect to the CSEs,
should be interpreted and applied in a manner consistent with such requirements.


The CSEs shall be subject to any conditions provided in the form of written
election executed by the Grantee, and to the following provisions of this
Section 6:


(a)    The number of CSEs into which the Shares are being converted shall be
credited to a bookkeeping account established in the name of the Grantee subject
to the following terms and conditions:


(i)    Adjustments. If the number of outstanding shares of Common Stock of the
Company is changed as a result of stock dividend, stock split or the like
without additional consideration to the Company, the number of CSEs in the
Grantee's account shall be adjusted to correspond to such change;
(ii)    Dividend Equivalents. To compensate for the dividends the Grantee would
have received had the Grantee owned Shares equal to the number of CSEs credited
to his or her account, there shall be credited to the Grantee's account
additional CSEs equal to (A) the cash dividend the Grantee would have received
had he or she had owned the number of shares of Common Stock equal to the number
of CSEs then credited to the Grantee's account, divided by (B) the fair market
value of one share of the Company's Common Stock on the dividend payment date.
If a dividend is paid in shares of stock of another company or in other
property, the Grantee will be credited with the number of shares of that company
or the amount of property which would have been received had the Grantee owned a
number of shares of Common Stock equal to the number




--------------------------------------------------------------------------------




of CSEs credited to his or her account. The shares or other property so credited
will be paid out in kind in accordance with the Grantee's election.
(b)    Payment. The Company shall deliver to the Grantee, on the date or dates
of payment in accordance with the form of election and the provisions of this
Section 6, a whole number of shares of Common Stock equal to the whole number of
CSEs then payable in accordance with the Grantee's election (lump sum or
installment payment) or the terms of this Section 6, together with a cash
payment equal to the value of any fractional CSE payable, which cash payment
shall be determined on the basis of the fair market value of a share of Common
Stock as of the date on which the Grantee's right to payment vests (i.e., the
Grantee's date of death, disability, retirement or other separation from
service, or a Change in Control (as defined in Section 12 of the Plan));
provided, however, in the event that the CSEs become payable upon a Change in
Control (as defined in Section 12 of the Plan), payment of the CSEs may be made
in shares of Common Stock or in cash.
(i)    Death. In the event of the Grantee's death, any CSEs credited to the
Grantee's account on the date of his or her death shall be paid to the Grantee's
representative. Such payment shall be made within 90 days after the date of the
Grantee's death.
(ii)    Disability. In the event of the Grantee's disability, any CSEs credited
to the Grantee's account shall be paid to the Grantee or his or her
representative, provided that such disability is the Grantee's inability to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, or otherwise is a disability that satisfies the definition of disability
in Treas. Reg. § 1.409A-3(i)(4) or any successor provision thereto. Payment with
respect to all such CSEs shall be made within 90 days after the date of such
disability.
(iii)    Retirement or other Termination of Service. In the event of the
Grantee's retirement or other termination from service, any CSEs credited to the
Grantee's account shall become payable, provided such retirement or termination
of service constitutes a “separation from service” consistent with the
interpretation of such term set forth in Code § 409A. Payment in connection with
such separation from service shall be made (or if payment is to be made in
installments, commence) within 90 days after the date of such separation from
service.
(iv)    Change in Control. In the event of a change in control of the Company
(as defined in Section 12 of the Plan), any CSEs credited to the Grantee's
account shall become payable. Payment with respect to all such CSEs shall be
made within 90 days after the date of such change in control.
(c)    Unfunded Obligation. The Company's obligation with respect to stock
equivalents shall not be funded or secured in any manner, nor shall a Grantee's
right to receive payment be assignable or transferable, voluntarily or
involuntarily, except as expressly provided herein.
(d)    No Shareholder Rights Prior to Stock Issuance. The Grantee shall not be
entitled to any voting or other shareholder rights as a result of the credit of
CSEs to the Grantee's account until certificates representing shares of Common
Stock are delivered to the Grantee (or his or her designated beneficiary or
estate) hereunder.
7.    Delivery of Shares. The Company shall deliver the Shares to the Grantee or
his or her Representative as soon as practicable after the lapse of the
Restrictions and other terms and conditions of this Agreement.
8.    Withholding Taxes. The lapse of the Restrictions on any Shares pursuant to
Sections 3 or 4 above shall be conditioned on the Grantee or his or her
Representative having made appropriate arrangements with the Company to provide
for the withholding of any taxes required to be withheld by




--------------------------------------------------------------------------------




Federal, state or local laws in respect of such lapse (which arrangements may
include, in the discretion of the Committee and subject to such rules as it may
adopt, the withholding of Shares by the Company). This includes providing
FICA/Medicare taxes associated with the Retirement accelerated vesting feature
discussed in Section 4.
9.    Notices. All notices hereunder shall be in writing and delivered either in
hand, by certified mail, return receipt requested, postage prepaid, or by
Federal Express or other recognized delivery service which provides proof of
delivery, all delivery charges prepaid, and addressed as follows:
To the Company:    
Meredith Corporation
1716 Locust Street
Des Moines, Iowa 50309-3023
Attention: Corporate Secretary
To the Grantee or his or her Representative:
The address of the Grantee at the time appearing in the employment records of
the Company, currently as shown in the attached Notice;
or at such other address as either party may designate by notice given to the
other in accordance with these provisions.
10.    Term of Agreement. This Agreement shall terminate on the date of the
lapse of all remaining Restrictions.
11.    Succession. This Agreement shall be binding upon and operate for the
benefit of the Company and its successors and assigns and the Grantee and his or
her Representative.
12.    Continuation of Employment. This Agreement shall not confer upon Grantee
any right to continuation of employment by the Company, nor shall this Agreement
interfere in any way with the Company's right to terminate Grantee's employment
at any time.
13.    Six-Month Delayed Payment to “Specified Employees.” In the case of any
Grantee who is entitled to payment hereunder because of a separation from
service (as such term is defined under Code § 409A) from the Company which is
subject to Code § 409A and, at the time of such separation from service, is a
“specified employee,” as determined by the Company in compliance with Code §
409A and the Company's written policy regarding the identification of specified
employees, if any, then in effect (which policy is incorporated herein by
reference), then no payment shall be made, except as permitted under Code §
409A, prior to the first day of the calendar month beginning seven (7) months
after the Grantee's separation from service (or the date of his or her earlier
death), or as soon as administratively practicable thereafter.
14. Miscellaneous.
(a)     This Agreement and the rights of Grantee hereunder are subject to all
the terms and conditions (including shareholder approval) of the Plan, as the
same may be amended from time to time, as well as to such rules and regulations
as the Committee may adopt for administration of the Plan.
(b)     It is expressly understood that the Committee is authorized to
administer, construe and make all determinations necessary or appropriate to the
administration of the Plan and this Agreement, all of which shall be binding
upon Grantee. Any inconsistency between this Agreement and the Plan shall be
resolved in favor of the Plan. All terms used herein shall have the same meaning
as in the Plan document.
(c)     With the approval of the Board, the Committee may terminate, amend, or
modify the




--------------------------------------------------------------------------------




Agreement, provided that such termination, amendment or modification is
consistent with the terms of the Plan; and provided further, that no such
termination, amendment or modification may be made to the Agreement that would
cause any Shares that are excluded from the coverage of Code § 409A to be
covered by Code § 409A or would cause the Grantee to be subject to the income
inclusion provisions of Code § 409A(a)(1), or may in any way adversely affect
Grantee's rights under this Agreement. The Company reserves the right to amend
the Agreement in any respect solely to comply with the provisions of Code § 409A
so as not to trigger any unintended tax consequences prior to the distribution
of benefits provided herein.
(d)     Grantee agrees to take all steps necessary to comply with all applicable
provisions of Federal and state securities laws in exercising Grantee's rights
under this Agreement.
(e)     The Plan and this Agreement are not intended to qualify for treatment
under the provisions of the Employee Retirement Income Security Act of 1974, as
amended.
(f)     This Agreement shall be subject to all applicable laws, rules and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.
(g)     To the extent not preempted by Federal law, this Agreement shall be
governed by and construed in accordance with the laws of the State of Iowa.




 
 
 
 
 
 
GRANTEE'S INITIALS


INITIALS OF MEREDITH CORPORATION'S
Vice President -General Counsel and Secretary







--------------------------------------------------------------------------------






Meredith Corporation
Notice of Grant of Award ID: 42-0410230
and Award Agreement 1716 Locust Street
Des Moines, Iowa 50309-3023
_____________________________________________________________________________
 
[NAME] Award Number: 0000#####
[Address] Plan:
ID: #########
________________________________________________________________
 
Effective [date], you have been granted an award of [# of shares] shares of
Meredith Corporation (the Company) common stock. These shares are restricted
until the vest date(s) shown below.
The current value of the award is [dollar value].
The award will vest on the date shown:
 
Shares                     Full Vest
[# of shares]                 [vest date]
________________________________________________________________
By your signature and the Company's signature below, you and the Company agree
that this award is granted under and governed by the terms and conditions of the
Company's Award Plan as amended and the Award Agreement, all of which are
attached and made a part of this document.
_____________________________________________________________________________
 
________________________________________ ________________________________
Meredith Corporation                     Date
 
________________________________________ ________________________________
[NAME]                         Date








